The complaint charges that plaintiff was injured in consequence of the horse which she was driving taking fright at a steam apparatus owned and operated by defendants, and running away, “which was solely due to and solely the result of the negligence of the defendants in the manner in which they were operating and managing said steam apparatus at said time and place in question.” It charges negligence of the defendants in that they so operated the steam apparatus as to cause the horse to take fright and run away, and in this respect is distinguishable from Pagnillo v. Mack P. & C. Co. (142 App. Div. 491), in which case no fact was alleged from which negligence of defendant could even be inferred. While the complaint cannot be commended, it is not so bad as to require judgment against the plaintiff on the pleadings. The order is reversed, with ten dollars costs and disbursements, and defendants’ motion for judgment on the pleadings is denied, with ten dollars costs. Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ., concurred.